DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

4. The method of claim 1, further comprising:  15for each of the plurality of items, generating the feature vector representing the item, wherein the feature vector encodes visual information about the item; and storing the feature vector in the memory of the computer system

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is a statement of reasons for allowance:
As for independent claim 1, it recites a method of training a compatibility score generator for assessing compatibility of items, the compatibility score generator implementing a neural network for generating encoded representations of the items.  Prior art of record discloses a similar method, but fails to teach the claims in combination with modifying the at least one compatibility data structure by removing at least one 20indication that items of a given pair of items are compatible, the modifying representable by a removal of at least one corresponding edge of the input graph, at each of at least one layer of the neural network, evaluating an encoding function having trainable parameters, the encoding function for generating a set of encoded representations for the plurality of items based on the at least one compatibility data 25structure, providing the set of encoded representations to a decoder that learns a likelihood that the at least one indication had been removed at the modifying and repeating the evaluating and the providing while optimizing the neural network and the decoder based on a loss function, wherein the loss function reflects the decoder's 30ability to correctly determine whether the at least one indication had been removed at the modifying and wherein the set of encoded representations generated at the training is usable to generate a compatibility score for at least two items of interest.
	Dependent claims 2-20 are allowed because they further limit their parent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657